Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 3/25/2020 preliminary amendment.
Claims 1-14 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15 the recitation “said first profile being defined between and including immediately adjacent first and second sheet spacing features” (emphasis added) (lines 5-6) renders the claim indefinite.  It is unclear how the first profile is both defined (i) between first and second sheet spacing features and includes (ii) first and second sheet spacing features.
Further regarding claim 15, the recitation “said second profile being defined between and including immediately adjacent third and fourth sheet spacing features” (emphasis added) (lines 9-10) renders the claim indefinite.  It is unclear how the second 
Further regarding claim 15, the recitation ‘of equivalent length” (line 7) renders the claim indefinite.  It is unclear with respect to what claim element “a length of the second sheet element is equivalent”.
Further regarding claim 15, the recitation “the first sheet element being packed against the second sheet element with said first and third sheet spacing features of respective matched pairs of said plurality of first and second sheet spacing features and said plurality of third and fourth sheet spacing features seating against one another and the second and fourth sheet spacing features of the respective matched pairs seating against one another to define for each said matched pair a generally close sided elongate channel for gaseous flow therethrough” (emphasis added) (lines 11-16) renders the claim indefinite.  The limitation reads as a run-on sentence where it is unclear which sheet spacing features of a first sheet element are paired with which sheet spacing features of a second sheet element.  Additionally, since the claim previously set forth “a first sheet element having a first profile comprising a plurality of parallel and elongate first and second sheet spacing features” (claim 15, lines 3-4) and “a second sheet element of equivalent length having a second profile comprising a complementary plurality of wide gauged, parallel and elongate third and fourth sheet spacing features” (claim 15, lines 7-9), it is unclear which sheet spacing features are associated with which sheet.
Since the specification (e.g. Figure 5) discloses a first sheet element (8) having first (21) and second (22) spacing features, and a second sheet element (9) having third 
Further regarding claim 15, the recitations “each said matched pair” (line 21) and “said matched pair” (line 23) render the claim indefinite.  Since the claim previously sets forth “respective matched pairs of said plurality of first and second sheet spacing features and said plurality of third and fourth sheet spacing features” (emphasis added) (claim 15, lines 12-13) it is unclear which matched pair(s) of “each said matched pair” (line 21) and “said matched pair” (line 23) is being referenced.
Regarding claim 16, the recitations “the first sheet spacing feature” (lines 1-2) and “the third sheet spacing feature” (line 3) render the claim indefinite.  Since the claims previously set forth “a first sheet element having a first profile comprising a plurality of parallel and elongate first and second sheet spacing features” (emphasis added) (claim 15, lines 3-4) and “a first sheet element having a first profile comprising a plurality of parallel and elongate first and second sheet spacing features” (emphasis added) (claim 15, lines 3-4) it is unclear which first and third sheet spacing features of the plurality of first and third sheet spacing features are being referenced.
Further regarding claim 16, the recitations “the nominal plane” (lines 2 and 3) lack antecedent basis.
Regarding claim 17, the recitations “the second sheet spacing feature” (lines 1-2) and “the fourth sheet spacing feature” (line 3) render the claim indefinite.  Since the a plurality of parallel and elongate first and second sheet spacing features” (emphasis added) (claim 15, lines 3-4) and “a first sheet element having a first profile comprising a plurality of parallel and elongate first and second sheet spacing features” (emphasis added) (claim 15, lines 3-4) it is unclear which second and fourth sheet spacing features of the plurality of second and fourth sheet spacing features are being referenced.
Further regarding claim 17, the recitations “the nominal plane” (lines 2 and 3) lack antecedent basis.
Regarding claim 18, the recitation “the fifth sheet spacing feature” (lines 1-2) renders the claim indefinite.  Since the claims previously set forth “each fifth sheet spacing feature” (i.e. a plurality of fifth sheet spacing features) (claim 15, lines 21-22) it is unclear which fifth sheet spacing feature of the plurality of fifth sheet spacing features are being referenced.
Further regarding claim 18, the recitations “the nominal plane” (line 3) lacks antecedent basis.
Regarding claim 19, the recitation “the fifth sheet spacing feature” (lines 1-2) renders the claim indefinite.  Since the claims previously set forth “each fifth sheet spacing feature” (i.e. a plurality of fifth sheet spacing features) (claim 15, lines 21-22) it is unclear which fifth sheet spacing feature of the plurality of fifth sheet spacing features are being referenced.
Further regarding claim 19, the recitation “the central plane” (line 4) lacks antecedent basis.
Further regarding claim 19, the recitation “the first and second elongate sections” (line 5) renders the claim indefinite.  Since the claim previously set forth “at least one first elongate section” (claim 19, line 3) and “at least one second elongate section” (lines 4-5) it is unclear which first and second elongate sections of the at least one first and second elongate sections are being referenced.
Regarding claim 20, the recitations “the second elongate section” (lines 1-2) and “the second elongate section” (line 3) render the claim indefinite for the reasons as discussed above with respect to claim 19.
Further regarding claim 20, the recitation “the first elongate section lobe” (line 3) renders the claim indefinite.  Since the claims previously set forth “at least one first elongate section having a lobe” (claim 19, line 3) it is unclear which first elongate section lobe of the at least one first elongate section lobe is being referenced.
Regarding claim 23, the recitation “wherein the first sheet element and the second sheet element comprise sheet stock having a composite third profile comprising both the first repeat of the first profile and the second repeat of the second profile, with the first repeat and the second repeat alternating laterally across the sheet and with one of the first and second sheet spacing features ending laterally one such first repeat providing one of the third and fourth sheet spacing features beginning laterally an immediately adjacent second repeat, and with another one of the third and fourth sheet spacing features ending laterally the immediately adjacent second repeat providing another of the first and second sheet spacing features beginning laterally a next immediately adjacent first repeat” (emphasis added) (lines 1-9) renders the claim indefinite.

Further regarding claim 23, the recitation “the sheet” (line 4) renders the claim indefinite.  Since the claims previously set forth “a first sheet element” (claim 15, line 3) and “a second sheet element” (claim 15, line 7) it is unclear which sheet of the first and second sheets is being referenced.
Regarding claim 24, the recitation “wherein the first repeat begins laterally with a flat in a nominal plane of the sheet stock comprising the first sheet spacing feature and ends with a lobe extending away from the nominal plane of the sheet stock comprising the second sheet spacing feature and also providing the third sheet spacing feature beginning the immediately adjacent second repeat, which ends with a flat providing the fourth sheet spacing feature of the immediately adjacent second repeat and the first sheet spacing feature of the next immediately adjacent first repeat and with the immediately adjacent second repeat having intermediate its third and fourth sheet spacing features the fifth sheet spacing feature with the lobe of the fifth sheet spacing feature extending away from the nominal plane of the sheet stock” (lines 1-10) renders the claim indefinite.
The limitation reads as a run-on sentence such that the meets and bounds of the recitation are unclear.  Namely, it is unclear how the first and second repeating profiles 
Further regarding claim 24, the recitation “a lobe” (line 3) renders the claim indefinite.  Since the claims previously set forth “a lobe” (claim 15, line 22) it is unclear if “a lobe” (claim 24, line 3) refers to a lobe of a fifth sheet spacing feature.
Claims 21, 22, and 25-28 are rejected as depending from a rejected claim.

Allowable Subject Matter
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter (Reference to specific numbers and figures is merely exemplary):
Independent claim 15 is directed to a rotary regenerative heat exchanger (Figures 3-5), comprising: first (8) and second (9) sheets, where the first sheet has first (21) and second (22) parallel and longitudinally spacing features with laterally extending undulations (R1) therebetween (Figures 3-5), where the second sheet has third (23) fourth (24) and fifth (26) parallel and longitudinally spacing features with laterally extending undulations (R2) therebetween (Figures 3-5), where the first and third spacing features contact each other (Figure 5), where the second and fourth spacing features contact each other (Figure 5), and where the fifth spacing feature of the second sheet contacts the laterally extending undulations of the first sheet.

The art of record also discloses rotary regenerative heat exchangers (e.g. US 6,019,160, see Figure 3) that comprise: first (44) and second (46) sheets with first (52), second (54) and fifth (50) spacing features.
The art of record also discloses rotary regenerative heat exchangers (e.g. US 6,179,276, see Figure 3) that comprise: first (top one of 42) and second (middle one of 42) sheets with first (47), second (47) and fifth (47) spacing features.  This reference has regions that could be considered second (44) and third (44) spacing features.
However, the art of record does not teach or disclose a fifth longitudinally extending sheet spacing feature on a second sheet that contacts undulations formed between first and second spacing features of a first sheet in combination with first and second longitudinally extending spacing features of the first sheet contacting corresponding third and fourth longitudinally extending spacing features of the second sheet as recited in claim 15.
Instead, the art of record discloses rotary regenerative heat exchangers comprising sheets having sheet spacing features that contact either (i) corresponding spacing features of an adjacent sheet or (i) corrugations of an adjacent sheet.  Therefore, there does not appear to be a teaching found in the cited art that would combine both of these concepts without relying on impermissible hindsight
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6,179,276 discloses a heat transfer sheet.
US 6,019,160 discloses a heat transfer sheet.
US 5,836,379 discloses a heat transfer sheet.
US 2003/0178173 discloses a heat transfer sheet.
US 5,979,050 discloses a heat transfer sheet.
US 2012/0305217 discloses a heat transfer sheet.
US 9,200,853 discloses a heat transfer sheet.
US 5,899,261 discloses a heat transfer sheet.
US 2011/0042035 discloses a heat transfer sheet.
US 5,318,102 discloses a heat transfer sheet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763